Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 02/09/2021, 02/19/2021, and 02/24/2021 were filed after the mailing date of the final rejection on 10/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Claims 1-10 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s affidavit filed on 01/22/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Love et al. (US 2003/0185773 A1).
Love et al. teach a process of preparing cosmetic compositions, comprising water phase and oil phase comprising surfactant, oil (stearic acid), water, ethylenediamine tetraacetic acid (EDTA), sunscreen, and 4-alkyl resorcinol (butyl or hexyl), comprising: 
heating phase A (oil and surfactant) at 75 °C,
separately heating phase B (water and EDTA) at 75 °C,
mixing phase A and B,

pre-dissolving Phase D (resorcinol) followed by immediate mixing into phase A, B, and C mixture at 60 °C 
and cosmetic compositions comprising retinol (vitamin A) as a skin benefit agent and glycerin as a component of lotion base (entire reference, especially abstract, paragraph 66, 69, 80, 84, 85, 96, and 97, and table 2).
Love et al. do not specify the same order of mixing (the claimed mixing EDTA and resorcinol in water together vs mixing EDTA with water and mixing with resorcinol later), the same final mixing temperature (T) in claim 5 (claimed 40-50 °C vs 60°C), and the RT of mixing EDTA and resorcinol in water (new claim 10).
This deficiency is cured the rational that it is a prima facie case of obviousness typically exists when order of mixing ingredients and T are the only difference between the claimed invention and that disclosed in the prior art.
It is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sequence of mixing is critical.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Please refer to MPEP 2144.05.II.A.	
Response to Applicants’ arguments:
Applicants’ arguments filed after final rejection before the filing of request for continued examination (RCE) were addressed in the advisory dated 12/14/2020. Applicants’ arguments filed after final rejection based on table 3 is addressed in the “Response to applicants’ 37 CFR 1.132 declaration” below.

Response to applicants’ 37 CFR 1.132 declaration:
The affidavit under 37 CFR 1.132 filed 01/22/2021 is insufficient to overcome the rejection of pending claims as set forth in the last Office action because: 
first of all, preparation information of table 3 in the declaration is not presented in the declaration filed on 01/22/2021, the copy with preparation information of table 3 is filed with IDS filed on 06/07/2019, not as an affidavit. 
Secondly, the compound recited in the claimed method including resorcinol and the chelating agent is not specified while table 3 only contain PER (phenylethyl resorcinol) and IPR (isopropyl resorcinol) and the chelating agent is EDTA (ethylene diamine tetraacetic acid) and EDDS (ethylene diamine disuccinic acid) and thus the scope of the table 3 is not commensurate with the scope of the claims with regard to the components (the compound and the chelating agent).
Lastly, example 6 (inventive) has higher ΔE in comparison to example G (not inventive) and thus does not support the alleged reduced ΔE from the alleged mixing order.

New ground of rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "A process according to wherein the oil phase comprises a surfactant and a sunscreen" renders the claim indefinite. Claim 9 does not recite the claim it depends from and thus, it is unclear and indefinite as to how the “A process according to wherein the oil phase comprises a surfactant and a sunscreen”, herein is encompassed.

To expedite the prosecution claim 9 is given their broadest reasonable interpretations by the examiner in light of the specification as a dependent claim of claim 1 in the 103 rejections.
	
Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "a compound selected from 4-hexyl resorcinol, phenylethyl resorcinol, 4-alkyl substituted resorcinol and mixtures thereof" in line 2-3 and “a compound selected from resorcinol, phenylethyl resorcinol, 4-alkyl substituted resorcinol and mixtures thereof” in line 8-10 render the claim indefinite. The recitation of the 

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawkins et al. (US 5,843,193).
Hawkins et al. teach oxidative hair dyeing composition comprising at least one primary intermediate and at least one coupler for the formation of oxidation dyes, and a 2-hydroxyphenyl benzotriazole compound which absorbs ultraviolet radiation (abstract) and exemplified a hair dye composition prepared by 
dissolving ingredients including EDTA in water followed by adding the primary intermediates and couplers with heat; 
mixing the remaining ingredients (except for the ammonium hydroxide, etc.) including UV absorber and surfactant separately (oil phase) and 
mixing the oil phase with aqueous phase after the addition of primary intermediates and couplers in aqueous phase (example 1); 
wherein the couplers 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 include resorcinol (R1 and R3 being –OH, R2, R4, R5, R6 being –H), 2-ethyl resorcinol  (R1 and R3 being –OH, R2 being –CH2CH3, R4, R5, R6 being –H), 4-resorcinol (R1 and R3 being –OH, R4 being –CH2CH3, R2, R5, R6 being –H), etc., (column 2, line 66 through column 4,line 55).
Hawkins et al. do not specify the same order of mixing (the claimed mixing the aqueous mixture of EDTA and resorcinol in water into a pre-formed emulsion vs mixing EDTA and other components in water then adding resorcinol in the water solution to form an aqueous followed by mixing with oil phase); the specific mixing temperature (T) 
This deficiency is cured the rational that it is a prima facie case of obviousness typically exists when order of mixing ingredients and T are the only difference between the claimed invention and that disclosed in the prior art.
It is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sequence of mixing is critical while the order of mixing the comparative example in the instant specification is: adding chelating in water to form an aqueous phase, mixing an oil phase with the aqueous phase to form an emulsion, followed by adding resorcinol aqueous solution into the formed emulsion which is different from the order of mixing in the prior art of mixing both chelating agent and resorcinol in aqueous phase followed by mixing with oil phase to form an emulsion.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Please refer to MPEP 2144.05.II.A.	

Claims 1-3, 5-8, and 10 and are rejected under 35 U.S.C. 103(a) as being unpatentable over Fröhling et al. (EP 0965324 A1).

Fröhling et al. do not specify the same order of mixing (the claimed mixing the aqueous mixture of EDTA and resorcinol in water into a pre-formed emulsion vs mixing EDTA and resorcinol and other components with water to form an aqueous followed by mixing with oil phase); the same final mixing temperature (T) in claim 5 (claimed 40-50 °C vs about 15-35 °C), claims 6 and 8 (the claimed 60-80 °C vs about 15-35 °C), and claim 10 (the claimed 65-80 °C and 40-45 °C vs about 15-35 °C).
This deficiency is cured the rational that it is a prima facie case of obviousness typically exists when order of mixing ingredients and T are the only difference between the claimed invention and that disclosed in the prior art.
It is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sequence of mixing is critical while the order of mixing the comparative example in the instant specification is: adding chelating in water to form an aqueous phase, mixing an oil phase with the aqueous phase to form an emulsion, followed by adding resorcinol aqueous solution into the formed emulsion which is different from the 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Please refer to MPEP 2144.05.II.A.	

Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fröhling et al. (EP 0965324 A1), as applied to claims 1-3, 5-8, and 10, in view of Hawkins et al. (US 5,843,193 and Javet et al. (US 7,018,426 B2).
The teachings of Fröhling et al. are discussed above and applied in the same manner.
Fröhling et al. do not specify the coupler in an oxidation hair dye composition including 4-ethyl resorcinol.
This deficiency is cured by Hawkins et al. whose teachings are discussed above and applied in the same manner and Javet et al. who teach 4-ethyl resorcinol as one of the resorcinol derivative couplers in oxidative hair dye composition (abstract and column 3, line 52-55).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Fröhling et al., Hawkins et al., and Javet et al. to replace resorcinol coupler in the composition taught by Fröhling et al. with 4-ethyl resorcinol. Resorcinol, 2-methyl resorcinol, 2-ethyl resorcinol, and 4-ethyl resorcinol being exchangeable couplers in oxidative hair dye compositions was well 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Fröhling et al. and Hawkins et al. to add a UV absorbing agent in the composition taught by Fröhling et al. incorporating UV absorber in an oxidative hair dye compositions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding a UV absorbing agent in the composition taught by Fröhling et al. flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612